DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 7/11/2022. Claims 1-18 are pending and have been examined. 
Response to Amendments and Arguments
2.	35 USC 101 rejections for Claims 7-10, 13-16 and Claims 13-18 are withdrawn.
Applicant's arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive. In particular, the applicant argues that the references do not teach “5a first autoencoder, including a first encoder and a first decoder .. a second autoencoder, including a second encoder and a second decoder ..” In response, the examiner respectfully disagrees.  
Note that FARHAN teaches: Fig. 1, a multilingual bi-directional translation system, where block 10 reads on a first autoencoder which includes a first encoder and a first decoder, and block 20 reads on a second autoencoder which includes a second encoder and a second decoder. 
In addition, FARHAN teaches: [0029] “FIG. 10 is a flowchart of a method of training a sequence-to-sequence converter.” POON teaches: [Abstract] “sum-product networks (SPNs) ..” MAHATA teaches: [Abstract], Machine translation (MT) is the automatic translation of the source language to its target language .. using recurrent neural networks (RNNs)).”
With the advances in neural networks, any signal including image, audio and text, can be converted into vector space (numerical) representations to be processed. Therefore, the above references can be combined to teach the limitations that the applicant argues, including sequence-to-sequence conversion/translation, sum-product networks and recurrent neural networks.
Claim Rejections - 35 USC § 103
3.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Farhan, et al. (US 20190332677; hereinafter FARHAN) in view of Poon, et al. (Computer Vision Workshops, 2011; hereinafter POON) and further in view of Mahata, et al. (Journal of Intelligent Systems, 2018; hereinafter MAHATA). 
 	As per claim 1, FARHAN (Title: Multilingual translation device and method) discloses “A machine translation system for bi-directional translation of textual sequences between a first language and a second language (FARHAN, Fig. 1 <showing bi-directional translation>; [0110], sequence-to-sequence converter in a machine translation process using an artificial neuron network; [0047], the multilingual translation device may extract the multilingual sentence from text contained in data), the machine translation system comprising: 
5a first autoencoder, including a first encoder and a first decoder, configured to receive a vector representation of a first textual sequence in the first language and encode, using the first encoder, the vector representation of the first textual sequence into a first sentence embedding (FARHAN, Fig. 1 <where block 10 reads on a first autoencoder which includes a first encoder and a first decoder, and block 20 reads on a second autoencoder which includes a second encoder and a second decoder>; [0102], The word embedding algorithm may receive a sentence to be learned, and output a vector value corresponding to each word included in the sentence to be learned <read on sentence embedding by the first encoder, where sentence embedding can be realized in various ways>); 
[ a sum-product network (SPN) ] configured to receive the first sentence embedding and generate a second sentence embedding by [ maximizing a first 10conditional probability of the second sentence embedding given the first sentence embedding ] (FARHAN, [0114], The multilingual translation device may obtain corresponding vector values to all the words included in the source reference sentence and the target reference sentence, in operations 1015 and 1025; [0120], translate the multilingual sentence into a sentence in a target language; [0061], the multilingual translation device may obtain sentences in the target language corresponding to candidates belonging to the candidate group of the vector values corresponding to the target language, and evaluate the obtained sentences in the target language by using a language model (LM). The multilingual translation device may identify a most appropriate sentence <read on maximizing conditional probability which can be realized in various ways> from among the sentences in the target language, based on a result of the evaluation. Here, the sentence identified by the multilingual translation device may be considered as a result of translating a source sentence); and 
a second autoencoder, including a second encoder and a second decoder, receiving the second sentence embedding, the second autoencoder being trained to decode, using the second decoder, the second sentence embedding into a vector representation of a second textual sequence in the second language (FARHAN, Fig. 1 <where block 10 reads on a first autoencoder which includes a first encoder and a first decoder, and block 20 reads on a second autoencoder which includes a second encoder and a second decoder>; [0029], FIG. 10 is a flowchart of a method of training a sequence-to-sequence converter <Note that all neural networks must be trained before us. See SPN below)>.”   
FARHAN does not expressly disclose “a sum-product network (SPN) ..” However, the feature is taught by POON (Title: Sum-Product Networks: A New Deep Architecture).
In the same field of endeavor, POON teaches: [Abstract] “sum-product networks (SPNs). SPNs are directed acyclic graphs with variables as leaves, sums and products as internal nodes, and weighted edges..” and [sec. 3, para 5] “SPNs can be viewed as probabilistic, general-purpose convolutional networks .. SPNs can also be viewed as a probabilistic version of competitive learning ..”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of POON in the system (as taught by FARHAN) for using SPNs to realize efficient textual (language) translation.
FARHAN in view of POON does not expressly disclose “maximizing a first 10conditional probability of the second sentence embedding given the first sentence embedding ..” However, the feature is taught by MAHATA (Title: MTIL2017: Machine Translation Using Recurrent Neural Network on Statistical Machine Translation).
In the same field of endeavor, MAHATA teaches: [sec. 3.1] “Moses is an SMT system that allows you to automatically train translation models for any language pair when trained with a large collection of translated texts (parallel corpus). Once the model has been trained, an efficient search algorithm quickly finds the highest probability translation among the exponential number of choices.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MAHATA in the system (as taught by FARHAN and POON) for using probability-based statistical model to realize language translation.
As per claim 2 (dependent on claim 1), FARHAN in view of POON and MAHATA further discloses “15wherein: the second autoencoder is further configured to encode, using the second encoder, the vector representation of the second textual sequence in the second language into the second sentence embedding; the SPN is further configured to generate the first sentence embedding by 20maximizing a second conditional probability of the first sentence embedding given the second sentence embedding; and the first autoencoder is further configured to decode, using the first decoder, the first sentence embedding into the vector representation of the first textual sequence in the first language (see Claim 1 rejections).”
As per claim 3 (dependent on claim 1), FARHAN in view of POON and MAHATA further discloses “15 25wherein each of the first encoder, first decoder, second encoder and second decoder independently comprises: a recurrent neural network (RNN), a convolutional neural network (CNN), or a transformer neural network (see Claim 1 rejections. MAHATA, [Abstract], Machine translation (MT) is the automatic translation of the source language to its target language .. using recurrent neural networks (RNNs)).”
As per claim 4 (dependent on claim 1), FARHAN in view of POON and MAHATA further discloses “15wherein the SPN comprises a plurality of layers, each 5layer independently formed by a plurality of sum-nodes or a plurality of product-nodes (POON, Figure 1 shows examples of SPNs .. sums and products are arranged in alternating layers, i.e., all children of a sum are products or leaves, and vice-versa).”
As per claim 5 (dependent on claim 1), FARHAN in view of POON and MAHATA further discloses “15wherein the first and second autoencoders are trained together in a first training phase, to: at the first and second autoencoders, encode vector representations of first 10and second training textual sequences from the first and second languages, respectively, into respective first and second training sentence embeddings; at the first and second autoencoders, decode first and second training sentence embeddings into respective vector representations of first and second reconstructed textual sequences in the first and second languages, respectively; 15and adjust parameters of the first and second autoencoders to minimize a loss function representing reconstruction losses between the first and second reconstructed textual sequences and the respective first and second training textual sequences (se Claim 1 rejections. FARHAN, [0029], FIG. 10 is a flowchart of a method of training a sequence-to-sequence converter; MAHATA, [sec. 3.1], Moses is an SMT system that allows you to automatically train translation models for any language pair when trained with a large collection of translated texts (parallel corpus). Once the model has been trained, an efficient search algorithm quickly finds the highest probability translation <read on minimizing a loss function> among the exponential number of choices).”
As per claim 6 (dependent on claim 5), FARHAN in view of POON and MAHATA further discloses “15wherein the SPN is trained in a second training phase, to: adjust weights of the SPN to maximize a joint probability of the first and second training sentence embeddings; and compute maximized conditional probabilities using the joint probability (se Claim 1 rejections for SPN and training, where neural network training involves weight computation/update/adjustment by maximizing probabilities. MAHATA, [sec. 3.1], Moses is an SMT system that allows you to automatically train translation models for any language pair when trained with a large collection of translated texts (parallel corpus). Once the model has been trained, an efficient search algorithm quickly finds the highest probability translation among the exponential number of choices).”
Claims 7-12 (similar in scope to claims 1-6) are rejected under the same rationale as applied above for claims 1-6.     
Claims 13-18 (similar in scope to claims 1-6) are rejected under the same rationale as applied above for claims 1-6. 

Conclusion
4.	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:30-5:00). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		7/21/2022Primary Examiner, Art Unit 2659